 
EXHIBIT 10.4

 
WAFERGEN BIO-SYSTEMS, INC.


NONSTATUTORY STOCK OPTION AGREEMENT


This Nonstatutory Stock Option Agreement (this “Agreement”) is executed August
27th, 2014, by and between WAFERGEN BIO-SYSTEMS, INC., a Delaware corporation
(the “Company”), and Keith Warner (“Employee”).


W I T N E S S E T H:


WHEREAS, the Compensation Committee of the Board of Directors of the Company
wishes to grant Employee a Nonstatutory Stock Option in connection with
Employee’s recent appointment as Chief Operating Officer (“COO”) of the Company,
subject to the terms provided in this Agreement; and


WHEREAS, the Compensation Committee of the Board of Directors of the Company
anticipates that this Agreement will promote the best interests of the Company
and its stockholders by providing Employee a proprietary interest in the Company
with a stronger incentive to put forth maximum effort for the continued success
and growth of the Company and its subsidiaries.


NOW, THEREFORE, in consideration of the Employee’s entering into that certain
Executive Employment Agreement, dated August 13th, 2014, by and between the
Employee and the Company (the “Employment Agreement”) and the benefits that the
Company will derive in connection with the services to be rendered by Employee
thereunder, the Company and Employee hereby agree as follows:


1.  Capitalized Terms; Determinations by Administrator.


(a)           Capitalized terms used but not defined herein shall have the
meanings ascribed to such terms in the Employment Agreement.


(b)           The Administrator (as defined below) shall make all
interpretations, rules and regulations necessary to administer this Agreement,
and such determinations of the Administrator shall be binding upon
Employee.  For purposes of this Agreement, the term “Administrator” shall mean
the Compensation Committee of the Board of Directors.


2.  Option; Number of Shares; Option Price.  The Option (as defined below)
granted hereunder is intended to be a nonstatutory stock option and therefore
shall not qualify as an incentive stock option pursuant to Section 422 of the
Internal Revenue Code of 1986, as amended.  Employee shall have the right and
option to purchase all or any part of an aggregate of seventy thousand, six
hundred sixty six (70,666) shares of $0.001 par value common stock of the
Company (“Share(s)”) at the purchase price of $4.60 per Share (the “Option”).



 
 

--------------------------------------------------------------------------------

 

3.  Vesting and Expiration.


(a)           Vesting.  The Option shall vest (become exercisable) and remain
exercisable only in accordance with Annex 1 attached hereto.


(b)           Expiration.  To the extent not previously exercised according to
the terms hereof, the Option shall expire on the seventh (7th) anniversary of
the date hereof.


4.  Exercise Period.


(a)           Disability.  Upon Employee’s termination of employment due to a
Disability, Employee shall have one (1) year from the date of such termination
to exercise the Option granted hereunder as to all or part of the Shares subject
to this Option provided Employee has a present right to exercise such Option as
of the date of such termination; provided, however, that this Option shall not
be exercisable subsequent to the expiration date specified in Section 3(b),
above.


(b)           Death.  Upon Employee’s termination of employment due to death,
the Option, as to all or any part of the Shares subject to this Option, shall be
exercisable provided Employee has a present right to exercise such Option as of
the date of such termination:
 
(1)           for one (1) year after Employee’s death, but in no event
subsequent to the expiration dates specified in Section 3(b), above; and


(2)           only (i) by the designated beneficiary of Employee (such
designation to be made in writing at such time and in such manner as the
Administrator shall approve or prescribe), or (ii) if Employee dies without a
surviving designated beneficiary, by the personal representative, administrator,
or other representative of the estate of Employee, or by the person or persons
to whom the deceased rights of Employee under the Option shall pass by will or
the laws of descent and distribution.  Employee may change the beneficiary
designation at any time, by giving written notice to the Administrator, subject
to such conditions and requirements as the Administrator may prescribe in
accordance with applicable law.


(c)           Other Terminations of Employment.  Upon Employee’s termination of
employment for any reason other than those specified above in this Section 4,
Employee shall have ninety (90) days from the date of such termination to
exercise the Option as to all or part of the Shares, provided Employee has a
present right to exercise such Option as of the date of such termination;
provided, however, that the Option shall not be exercisable subsequent to the
expiration dates specified in Section 3(b), above.  Notwithstanding the
foregoing, if Employee’s employment is terminated for Cause, to the extent the
Option held by Employee is not effectively exercised prior to such termination,
it shall lapse immediately upon such termination.
 


(d)           Extension of Exercise Period.  The Administrator may in its sole
discretion extend the period permitted for exercise of the Option upon
Employee’s termination of employment as otherwise provided in this Section 4 if
allowable under applicable law.



 
2

--------------------------------------------------------------------------------

 

5.  Method of Exercising Option.  Except as otherwise permitted by the
Administrator, the Option shall be exercisable by delivery to the Company (to
the attention of its Secretary), at its offices in Fremont, California, of (i)
written notice identifying the Option and stating the number of Shares with
respect to which it is being exercised, (ii) payment in full of the exercise
price of the Shares then being acquired as provided in Section 6, below, and
(iii) execution of such other documentation as is determined to be necessary or
appropriate by the Administrator from time to time the form of which shall be
provided to Employee at the time of execution and delivery of this
Agreement.  The Company shall have the right to delay the issue or delivery of
any Shares to be delivered hereunder until (i) the completion of such
registration or qualification of such Shares under federal, state, or foreign
law, ruling, or regulation as the Company shall deem to be necessary or
advisable, and (ii) receipt from Employee of such documents and information as
the Administrator may deem necessary or appropriate in connection with such
registration or qualification or the issuance of Shares hereunder.


6.  Payment of Exercise Price.  The exercise price shall be payable in whole or
in part in cash, Shares held by Employee, other property, or such other
consideration consistent with the Agreement’s purpose and applicable law as may
be determined by the Administrator from time to time.  Except as otherwise
determined by the Administrator at the time of grant, such price shall be paid
in cash in full at the time that the Option is exercised.  If Employee is
permitted by the Administrator to pay all or a part of the exercise price in
Shares and elects to do so, Employee may make such payment by delivering to the
Company a number of Shares, either directly or by attestation, which are equal
in value to the purchase or exercise price hereunder.  For this purpose, all
Shares so delivered shall be valued per share at the Fair Market Value (as
defined above; provided, however, if a Share is not susceptible to valuation by
the above method, the term “Fair Market Value” of a Share shall mean the fair
market value of a Share as the Administrator may determine in conformity with
pertinent law) of a Share on the business day immediately preceding the day on
which such Shares are delivered.


7.  Prohibition Against Transfer.  Unless otherwise provided by the
Administrator and except as provided below, the Option, and the rights and
privileges conferred hereby, may not be transferred by Employee, and shall be
exercisable during the lifetime of Employee only by Employee.  The Option shall
not be subjected to execution, attachment or similar process.  Employee shall
have the right to transfer the Option upon Employee’s death, either to
Employee’s designated beneficiary (such designation to be made in writing at
such time and in such manner as the Administrator shall approve or prescribe),
or, if Employee dies without a surviving designated beneficiary, by the terms of
Employee’s will or under the laws of descent and distribution, subject to any
limitations set forth in this Agreement and all such distributees shall be
subject to all terms and conditions of this Agreement to the same extent as
Employee would be if still living.


8.  Nature of Option.  Employee shall not have any interest in any fund or in
any specific asset or assets of the Company by reason of the Option granted
hereunder, or any right to exercise any of the rights or privileges of a
stockholder with respect to the Option until Shares are issued in connection
with any exercise.


9.  Adjustment provisions.



 
3

--------------------------------------------------------------------------------

 

(a)           Share Adjustments.  In the event of any stock dividend, stock
split, recapitalization, merger, consolidation, combination or exchange of
shares of Company stock, or the like, as a result of which shares of any class
shall be issued in respect of the outstanding Shares, or the Shares shall be
changed into the same or a different number of the same or another class of
stock, or into securities of another person, cash or other property (not
including a regular cash dividend), the number of Shares subject to the Option
and the exercise price applicable to the Option shall be appropriately adjusted
in such equitable and proportionate amount as determined by the
Administrator.  No fractional Share shall be issued under the Agreement
resulting from any such adjustment but the Administrator in its sole discretion
may make a cash payment in lieu of a fractional Share.


(b)           Acquisitions.  In the event of a merger or consolidation of the
Company with another corporation or entity, or a sale or disposition by the
Company of all or substantially all of its assets, the Administrator shall, in
its sole discretion, have authority to provide for (i) waiver in whole or in
part of any remaining restrictions or vesting requirements in connection with
the Option granted hereunder, (ii) the conversion of the outstanding Option into
cash, (iii) the conversion of the Option into the right to receive securities,
including options, of another person or entity upon such terms and conditions as
are determined by the Administrator in its sole discretion and/or (iv) the lapse
of the Option after notice in writing has been given that the Option may be
exercised within a set period from the date of such notice and that any Option
not exercised within such period shall lapse.


(c)           Binding Effect.  Without limiting the generality of what is
provided in Section 1 hereof and for avoidance of doubt, any adjustment, waiver,
conversion or other action taken by the Administrator under this Section 9 shall
be conclusive and binding on Employee and the Company and any respective
successors and assigns.


10.  Notices.  Any notice to be given to the Company under the terms of this
Agreement shall be given in writing to the Company at its offices in Fremont,
California.  Any notice to be given to Employee may be addressed to Employee’s
address as it appears on the payroll records of the Company or any subsidiary
thereof.  Any such notice shall be deemed to have been duly given if and when
actually received by the party to whom it is addressed, as evidenced by a
written receipt to that effect.


11.  Taxes.  The Company may require payment or reimbursement of or may withhold
any minimum tax that it believes is required as a result of the grant or
exercise of the Option, and the Company may defer making delivery with respect
to Shares or cash payable hereunder or otherwise until arrangements satisfactory
to the Company have been made with respect to such withholding obligations.


12.  Rights of Employee.  The Option, and any payments or other benefits
received by Employee under the Option, is discretionary and shall not be deemed
a part of Employee’s regular, recurring compensation for any purpose, including
without limitation for purposes of termination, indemnity, or severance pay law
of any country and shall not be included in, nor have any effect on, the
determination of benefits under any other employee benefit plan, contract or
similar

 
4

--------------------------------------------------------------------------------

 

arrangement provided to Employee unless expressly so provided by such other
plan, contract or arrangement, or unless the Administrator expressly determines
otherwise.


13.  Amendment.  The Administrator may amend the Agreement; provided, however,
that Employee’s consent to such action shall be required unless the
Administrator determines that the action, taking into account any related
action, would not materially and adversely affect Employee’s rights under the
Employment Agreement.  However, notwithstanding any other provision of the
Agreement, the Administrator may not adjust or amend the exercise price of the
Option, whether through amendment, cancellation and replacement grants, or any
other means, except in accordance with Section 9 hereof.


14.  No Right To Employment.  The Agreement shall not confer upon Employee any
right to continue employment with the Company or a subsidiary, nor shall it
interfere in any way with the right of the Company or such subsidiary to
terminate Employee’s employment any time.


15.  Entire Agreement.  This Agreement, together with the Employment Agreement
by and between the Employee and Company dated August 13th, 2014 (the “Employment
Agreement”), constitutes the final understanding between Employee and the
Company regarding the Option.  In the event there is a conflict between this
Agreement and the Employment Agreement, the Employment Agreement shall govern.


16.  Severability.  In the event any provision of this Agreement shall be held
illegal or invalid for any reason, the illegality or invalidity shall not affect
the remaining parts of the Agreement, and this Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included.


17.  Governing Law.  This Agreement and all actions taken hereunder shall be
governed by, and construed in accordance with, the laws of the State of
California, applied without regard to the laws of any other jurisdiction that
otherwise would govern under conflict of law principles.




[Signature Page Follows]





 
5

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the Company has caused these presents to be executed as of
the date and year first above written, which is the date of the granting of the
Option evidenced hereby.



 
WAFERGEN BIO-SYSTEMS, INC.
             
By:
 /s/ Ivan Trifunovich
   
Name: Ivan Trifunovich
   
Title: President and Chief Executive Officer





The undersigned Employee hereby accepts the foregoing Option and agrees to the
several terms and conditions hereof.





 
 /s/ Keith Warner
 
Keith Warner






[Signature Page - Option Award Agreement]


 
 

--------------------------------------------------------------------------------

 



 
Annex 1
 
For so long as Employee remains continuously an employee of the Company, this
Option shall vest and become exercisable over a three (3) year period with
one-third (1/3) of the Option vesting on the first (1st) anniversary hereof, and
the remaining two-thirds (2/3) of the Option vesting in eight (8) equal
quarterly installments over two (2) years following the first (1st) anniversary
hereof.
 
Notwithstanding the foregoing, if the Company terminates Employee’s employment
with the Company other than For Cause within three (3) months before or twelve
(12) months following a Change of Control, this Option shall vest and become
exercisable in full on the date of such termination.
 
Except as described in the preceding paragraph or determined by the
Administrator, upon Employee’s termination of employment for any reason,
Employee shall forfeit the Option or portion of the Option that has not vested
at the time of such termination.  Notwithstanding the foregoing, the
Administrator may, in its discretion, accelerate the date that any installment
of this Option becomes exercisable.  The foregoing rights are cumulative and may
be exercised only before the date which is seven (7) years from the date of this
Option.  Following the expiration of this Option in accordance with the
preceding sentence, all of Employee’s rights hereunder will be forfeited and
canceled in their entirety.
 
If Employee ceases to remain continuously an employee of the Company, other than
by reason of death or Disability or termination For Cause, no further
installments of this Option shall become exercisable, and this Option shall
expire (may no longer be exercised) after the passage of ninety (90) days from
Employee’s last day of employment, but in no event later than the scheduled
expiration date.  Following the expiration of this Option in accordance with the
preceding sentence, all of Employee’s rights to exercise the Option will be
forfeited and canceled in their entirety.
 
If Employee ceases to remain continuously an employee of the Company as the
result of termination For Cause, this Option shall expire (that is, may no
longer be exercised) upon Employee’s receipt of written notice of such
termination and shall thereafter not be exercisable to any extent whatsoever.
Following the expiration of this Option in accordance with the preceding
sentence, all of Employee’s rights hereunder to exercise the Option will be
forfeited and canceled in their entirety.
 
If Employee dies while employed by the Company, this Option may be exercised, to
the extent otherwise exercisable on the date of death, by Employee’s estate,
personal representative or beneficiary to whom this Option has been transferred,
only at any time within one (1) year after the date of death, but not later than
the scheduled expiration date.  Following the expiration of this Option in
accordance with the preceding sentence, all of Employee’s rights to exercise the
Option will be forfeited and canceled in their entirety.
 
If Employee ceases to remain continuously an employee of the Company by reason
of Disability, this Option may be exercised, to the extent otherwise exercisable
on the date of cessation of employment, only at any time within one year after
such cessation of employment, but not later

 
 

--------------------------------------------------------------------------------

 

than the scheduled expiration date.  Following the expiration of this Option in
accordance with the preceding sentence, all of Employee’s rights to exercise the
Option will be forfeited and canceled in their entirety.

 
 

--------------------------------------------------------------------------------

 
